DETAILED ACTION
1.	Applicant's amendments and remarks submitted on March 11, 2022 have been entered. Claims 1-3, 5, 7-9, 11-13 and 15-20 have been amended. Claim 14 has been cancelled. Claims 1-13 and 15-20 are still pending on this application, with claims 1-13 and 15-20 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 9 and 16. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
3.	Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
4.	Claim 16 is directed to an apparatus, and further recites the apparatus comprising “a plurality of sound devices” “separately connected to the controller.” It is unclear how the apparatus comprises a plurality of sound devices that are separately connected to a controller of the apparatus. For the purposes of prior art search and examination, the claim has been interpreted as being directed to an apparatus that is connected to a plurality of separate sound devices. Appropriate correction or clarification is required.
5.	Claims 17-20 are dependent on claim 16, and are therefore also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for the same reason as recited above.

Claim Rejections - 35 USC § 102
6.	Claim(s) 1-5, 8-9, 12-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Pub No 2016/0255398 A1 to Lee et al. (“Lee”).
As to claim 1, Lee discloses a method, comprising: receiving a plurality of audio inputs, each comprising signaling representative of different sounds, and each from a different application (see figures 3-4; pg. 4, ¶ 0052 - ¶ 0055; pg. 13, ¶ 0176); identifying an attribute of each audio input of the plurality of audio inputs (see pg. 4, ¶ 0058; pg. 12, ¶ 0155; pg. 13, ¶ 0177; pg. 15, ¶ 0195); prioritizing each audio input based on the identified attribute of each audio input (see pg. 9, ¶ 0122 - ¶ 0125); determining a setting based on received feedback (see pg. 4, ¶ 0058; see pg. 5, ¶ 0070 - ¶ 0071); prioritizing each sound device of a plurality of sound devices based on the setting, wherein each sound device of the plurality of sound devices is disconnected from another sound device (see pgs. 3-4, ¶ 0050 - ¶ 0052, ¶ 0058); and sending each audio input to a sound device of the plurality of sound devices to be played based on the prioritization of each audio input and the prioritization of each sound device of the plurality of sound devices (see figures 10 and 13A-14E; pg. 4, ¶ 0051 - ¶ 0058; pg. 14, ¶ 0184 - ¶ 0186).  
As to claim 2, Lee further discloses wherein prioritizing each audio input comprises ranking each audio input based on the attribute of each audio input (see pg. 9, ¶ 0122 - ¶ 0125).  
As to claim 3, Lee further discloses wherein further comprising playing a highest ranked audio input on a first sound device of the plurality of sound devices and a lower ranked audio input on a second sound device of the plurality of sound devices (see figures 14A-14E; pg. 9, ¶ 0122 - ¶ 0125).  
As to claim 4, Lee further discloses further comprising updating the ranking of each audio input based on a change in an attribute of one of the plurality of audio inputs (see pg. 20, ¶ 0251 - ¶ 0252).  
As to claim 5, Lee further discloses further comprising playing each audio input of the plurality of audio inputs on a first sound device of the plurality of sound devices (first, second and third audio output through electronic device speaker, see pg. 17, ¶ 0222 - ¶ 0223, ¶ 0225).  
As to claim 8, Lee further discloses wherein identifying the attribute comprises at least one of: determining a source of each audio input; analyzing a proximity of the source to each sound device; determining a tone of each audio input; determining a composition of each audio input; determining a audio type of each audio input; or combinations thereof (see pg. 4, ¶ 0058; pg. 12, ¶ 0155; pg. 13, ¶ 0177; pg. 14, ¶ 0181).  
As to claim 9, Lee discloses a system comprising: a plurality of sound devices to play a plurality of audio inputs, wherein each sound device of the plurality of sound devices is separately connected to a controller (see figures 1, 4 and 14A-14E; pgs. 3-4, ¶ 0046 - ¶ 0052); and a host having the controller (see figure 1; pg. 3, ¶ 0046 - ¶ 0048), wherein the controller is configured to: receive the plurality of audio inputs, each comprising signaling representative of different sounds, and each from a different application (see figures 3-4; pg. 4, ¶ 0052 - ¶ 0055; pg. 13, ¶ 0176); analyze feedback associated with the host (see pg. 4, ¶ 0058; see pg. 5, ¶ 0070 - ¶ 0071); identify an attribute for each audio input of the plurality of audio inputs (see pg. 4, ¶ 0058; pg. 12, ¶ 0155; pg. 13, ¶ 0177; pg. 15, ¶ 0195); determine a setting based on the analyzed feedback, wherein the setting determines a priority of each audio input of the plurality of audio inputs and a priority of each sound device of the plurality of sound devices (see pg. 4, ¶ 0058; see pg. 5, ¶ 0070 - ¶ 0071); and send each audio input to a sound device of the plurality of sound devices based on the prioritization of the plurality of sound devices (see figures 10 and 13A-14E; pg. 4, ¶ 0051 - ¶ 0058; pg. 14, ¶ 0184 - ¶ 0186).  
As to claim 12, Lee further discloses wherein each sound device of the plurality of sound devices is separate from each other (see figures 4 and 13A-14E; pg. 4, ¶ 0051; pg. 5, ¶ 0063).  
As to claim 13, Lee further discloses wherein the controller is configured to send each audio input to a sound device of the plurality of sound devices based on the prioritization of each audio input (see figures 10 and 13A-14E; pg. 4, ¶ 0051 - ¶ 0058; pg. 9, ¶ 0122; pg. 14, ¶ 0184 - ¶ 0186).  
As to claim 16, Lee discloses an apparatus comprising: a plurality of sound devices coupled to a controller, wherein each sound device of the plurality of sound devices is separately connected to the controller (see figures 1, 4 and 14A-14E; pgs. 3-4, ¶ 0046 - ¶ 0052); and a host having the controller (see figure 1; pg. 3, ¶ 0046 - ¶ 0048) configured to: receive a plurality of audio inputs, each comprising signaling representative of different sounds, and each from a different application (see figures 3-4; pg. 4, ¶ 0052 - ¶ 0055; pg. 13, ¶ 0176); determine a source of each audio input of the plurality of audio inputs (see pg. 4, ¶ 0054; pg. 12, ¶ 0155); identify an attribute for each audio input of the plurality of audio inputs (see pg. 4, ¶ 0058; pg. 12, ¶ 0155; pg. 13, ¶ 0177; pg. 15, ¶ 0195); analyze received feedback associated with the host (see pg. 4, ¶ 0058; see pg. 5, ¶ 0070 - ¶ 0071); apply a generated setting to the identified attribute and each sound device of the plurality of sound devices, wherein the setting is determined by the analyzed feedback and the host (see pg. 4, ¶ 0058; see pg. 5, ¶ 0070 - ¶ 0071; pg. 12, ¶ 0157 - ¶ 0160); determine, based on the applied setting, a rank for each audio input of the plurality of audio input and a rank for each sound device of the plurality of sound devices; and send each audio input to a sound device of the plurality of sound devices based on the rank of each sound device (see figures 10 and 13A-14E; pg. 4, ¶ 0051 - ¶ 0058; pg. 14, ¶ 0184 - ¶ 0186; pgs. 15-16, ¶ 0204 - ¶ 0205).  
As to claim 17, Lee further discloses wherein the controller is further configured to: play the plurality of audio inputs on a first sound device or a second sound device of the plurality of sound devices, and update the first sound device or the second sound device to play the plurality of audio inputs based on a change in the identified attribute of one of the plurality of audio inputs (see figures 10 and 14A-14E; pg. 20, ¶ 0251 - ¶ 0252).  
As to claim 18, Lee further discloses wherein the controller is further configured to play a highest ranked audio input and a lower ranked audio input on a first sound device (call, media and notification related audio output through electronic device speaker, see figures 13A-14B; pg. 12, ¶ 0157; pg. 17, ¶ 0222 - ¶ 0225).  
As to claim 19, Lee further discloses wherein the controller is further configured to play a different lower ranked audio input on a second sound device (media related audio output through external device, see figures 13A-13B; pg. 17, ¶ 0222 - ¶ 0223).  

Claim Rejections - 35 USC § 103
7.	Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent Pub No 2008/0032663 A1 to Doyle.
As to claim 6, Lee discloses the method of claim 5.
Lee does not disclose wherein playing each audio input comprises playing a highest ranked audio input at a higher decibel than a lower ranked audio input. 
Doyle discloses a similar audio ranking system, and further discloses wherein volume levels are adjusted based on priority, including lowering the volume of lower ranked audio (see figure 4; pg. 3, ¶ 0024, ¶ 0026).
Lee and Doyle are analogous art because they are both drawn to audio prioritization systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate volume adjustment as taught by Doyle in the method as taught by Lee. The motivation would have been to alert the user of the differences in audio rankings, and further to provide a smoother transition between different audio inputs with different rankings or priorities (Doyle pg. 3, ¶ 0026). 
As to claim 15, Lee in view of Doyle does not expressly disclose wherein the controller is further configured to: analyze a second feedback associated with the host; and update the setting based on the second feedback. However it does disclose settings that determine the priority of the audio to be output (Doyle pg. 5, ¶ 0039), wherein the user can select relative priority between audio sources (Lee pg. 4, ¶ 0058; pg. 12, ¶ 0106; Doyle pg. 3, ¶ 0022; pg. 5, ¶ 0039), and wherein priority can change dynamically based on updated information (Lee pg. 20, ¶ 0252; Doyle pg. 3, ¶ 0023). Basing priority settings on analyzed feedback and updated or additional feedback is therefore considered an obvious variation to one of ordinary skill in the art based on the teachings of Lee in view of Doyle, as Lee in view of Doyle already teaches certain settings and updated information determining priority, and further teaches considering feedback from the user to determine audio source prioritization. The motivation being to allow users to dynamically control and update the prioritization of audio and output devices according to the user’s needs or preferences at any given time.
8.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent Pub No 2006/0001532 A1 to Nagata.
As to claim 7, Lee discloses the method of claim 5.
Lee does not disclose further comprising modulating a volume of each audio input based on an ambient sound in an environment of the sound device receiving each audio input.  
Nagata discloses a similar sound system wherein the sound volume of an audio output is adjusted based on ambient noise level where the speaker or sound device is located (see pg. 2, ¶ 0019 - ¶ 0022; pg. 4, ¶ 0062).
Lee and Nagata are analogous art because they are both drawn to audio systems and methods.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate volume adjustment based on ambient sounds as taught by Nagata in the method as taught by Lee. The motivation being to ensure that important alarms or notifications are recognized by the user (Nagata pg. 2, ¶ 0021 - ¶ 0022). 

9.	Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent No 8170230 B1 to Ramirez.
As to claim 10, Lee discloses the system of claim 9.
Lee does not disclose wherein the controller is further configured to: receive a frequency from each audio input of the plurality of audio inputs; and apply the determined setting to the received frequency and attribute for each audio input. However, receiving a frequency for an audio input is known in the art, as taught by Ramirez, which discloses a similar sound system, and further discloses wherein multiple audio signals are received, each with their own properties including frequency (see col. 3, lines 66-67; col. 4, lines 1-4), and prioritizes and applies modifications to the signals according to type and other properties (see col. 4, lines 39-49; col. 5, lines 37-67; col. 6, lines 1-5). The proposed modification is therefore considered an obvious choice to one of ordinary skill in the art before the effective filing date of the claimed invention, as frequency is a known property of audio signals that varies based on the type of signal received and would therefore be advantageous to identify and consider when receiving audio signals for classification and prioritization (Ramirez col. 3, lines 66-67; col. 4, lines 1-4).
As to claim 11, Lee in view of Ramirez further discloses wherein the controller is further configured to: combine the received frequency of each audio input of the plurality of audio inputs; and play a combined audio input of the combined frequency on a first sound device of the plurality of sound devices (Lee figures 4 and 9-10; Ramirez col. 5, lines 12-20).  

10.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of US Patent Pub No 2018/0115844 A1 to Lu et al. (“Lu”).
As to claim 20, Lee discloses the apparatus of claim 16.
Lee does not disclose wherein the controller is further configured to update the rank of each audio input based on a proximity to the source of the audio input to each sound device and the generated setting.   
Lu discloses a similar audio system, and further discloses wherein the system updates playback to be output to the closest speaker to the portable or source device when multiple speakers for audio output are present (see figure 1; pg. 1, ¶ 0014; pg. 4, ¶ 0047; pg. 5, ¶ 0051).
Lee and Lu are analogous art because they are both drawn to audio systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate proximity between a source and a speaker as taught by Lu in the prioritization as taught by Lee. The motivation would have been to provide the audio playback to the most conveniently located sound device or speaker in instances where the audio source is a portable device that can be carried or moved by the user (Lu pg. 1, ¶ 0014; pg. 5, ¶ 0051). 

Response to Arguments
11.	Applicant’s arguments with respect to claim(s) 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABRINA DIAZ/Examiner, Art Unit 2652  


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652